DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/1/2019, 7/22/2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9906143 (Yu) further in view of US 2008/0231229 (Aradachi).

Regarding claim 1, Yu teaches an adapter [Col 6 lines 65-66] (Fig. 2 adapter; Fig. 3 circuit diagram of power supply 201 ie. adapter), comprising:
an inputting terminal, receiving an inputting power (Fig. 3A AC input is received through the inputting terminal from AC source 200);
an outputting terminal, providing an outputting power to a load system (Fig. 3A system load 410 is powered from the output power through the outputting terminal); a converter (Fig. 3Amain 
MCU 407 and coupled to the second terminal of the testing switches 450 and 451) [Col 8 lines 27-33]; and
a first light indicator (Fig. 3A optocoupler 408a) [Col 9 lines 32-55];
wherein, when the first terminal and the second terminal of the testing switch are conducted (Fig. 3B STEP 364 test switches 450 and 451 are on ie. Conducted), the detecting circuit performs the disconnection of the load system (Fig. 3B MCU 407 opens the switch 400 disconnecting the system load 410) and detects a voltage range at the second side of the converter (Fig. 3A main 
wherein when the detecting result is that the voltage range at the second side of the converter is maintained in a predetermined range (optocoupler 408 feedback to control the PWM IC 312 to turn the LED brighter when the voltage is higher thereby indicating that the voltage is within a predetermined range as long as the LED is lit) [Col 9 lines 41-45], the first light indicator emits light with a first brightness level (the LED being lit is the first type of message) [Col 9 lines 41-45, Col 10 lines 1-17], and when the detecting result is that the voltage range at second side of the converter is out of the predetermined range, the first light indicator emits lights with second brightness level (when the voltage is zero ie. outside of the predetermined range the optocoupler 408 feedback to control PWM IC 312 to turn down the LED brightness to none thereby sending a second type message) [Col 10 lines 60-67] (optocoupler 408 feedback to control the PWM IC 312 to turn the LED brighter when the voltage is higher thereby indicating a light indicator) [Col 9 lines 41-45].
	However, Yu does not explicitly teach the first light indicator emitting light with a first color when the voltage is within a predetermined range and emits light with a second color when the voltage is outside the predetermined range. 
	However, Aradachi teaches the first light indicator emitting light with a first color when the voltage is within a predetermined range and emits light with a second color when the voltage is outside the predetermined range [0029, 0031-0035, 0039-0042]. 
	It is obvious to one with ordinary skill in the art to have the light color indicator to indicate the voltage range in order to let the user know visually the status of the voltage being within the predetermined range thereby preventing overvoltage conditions. 

Regarding claim 2, Yu teaches wherein the testing switch and the load system are coupled to the second side of the converter (Fig. 3A main transformer) in parallel (Fig. 3A testing switches 450 and 451 and the system load 410 are coupled to the second side of the rectifier 303 in parallel as shown).

Regarding claim 3, Yu teaches further comprising a second indicator (Fig. 3A optocoupler 408b), coupled to the second side of the converter (Fig. 3A main transformer) electrically, the second indicator and the testing switch are coupled to the second side of the converter in parallel (Fig. 3A shows the optocoupler 408B and the testing switches 450, 451 on the second side of the transformer ie. Converter in parallel).

Regarding claim 4, Yu teaches wherein the detecting circuit (Fig. 3A Op-AMP 406 and the MCU 407 ie. Detecting circuit) comprising:
a load switching circuit (Fig. 3A Op amp 406), coupled to the second terminal of the testing switch electrically (Fig. 3A Op amp 406 coupled to the second terminal of the testing switches 450, 451); and
a voltage detecting circuit (Fig. 3A MCU 407), coupled to the load switching circuit electrically for detecting the voltage range at the second side of the converter (Fig. 3A main transformer) to generate the detecting result, and sends the detecting result to the first light indicator [Col 8 lines 5-40].

Regarding claim 5, Yu teaches wherein when the first terminal and the second terminal of the

system, and the voltage detecting circuit detects the voltage range at the second side of the converter (Fig. 3A main transformer) for generating the detecting result [Col 8 lines 5-50].

Regarding claim 6, Yu teaches further comprising a load switcher (Fig. 3A Op Amp 406), coupled between the testing switch and the outputting terminal electrically (Fig. 3A Op Amp 406 controls the switch 400 is the load switches coupled between the testing switches 450, 451 and the outputting terminal electrically).


Regarding claim 7, Yu teaches wherein the detecting circuit further comprising an over current protector, coupled to the load switching circuit electrically [Col 8 lines 24-40].
	However, Yu does not explicitly teach over temperature protector.
	However, Aradachi teaches over temperature protector [0013, 0017, 0020, 0038].
	It would have been obvious to one with ordinary skill in the art to have the over temperature protector in order to ensure that the temperature does not rise to the point where it would damage the circuit.


Regarding claim 10, Yu teaches further comprising a protector (Fig. 3A Rsense), coupled between the second side of the converter (Fig. 3A main transformer) and the testing switch electrically (Fig. 3A testing switches 450, 451), wherein the protector is an over-current protector 

Regarding claim 11, Yu teaches further comprising a PWM controller (Fig. 3A PWM 312), one terminal of the PWM controller is coupled to the first side of the converter electrically (Fig. 3A main transformer has the PWM controller connected on the first side which is the side of the AC input from 200), the PWM controller detects energy variations of auxiliary winding at the first side of the converter to control the first side of the converter for adjusting energy transmitted to the converter from the inputting terminal [Col 8 lines 6-24].


Regarding claim 12, Yu teaches further comprising a PWM controller (Fig. 3A PWM 312) and a
feedback circuit (Fig. 3A SR IC 380), one terminal of the PWM controller is coupled to the first side of the converter (Fig. 3A main transformer first side is coupled to the PWM 312) electrically, another terminal of the PWM controller is coupled to the feedback circuit, the feedback circuit is coupled between the second side of the converter and the PWM controller electrically (Fig. 3 A SR IC 380 is coupled on the second side of the transformer and the PWM 312), the PWM controller detects the output of the feedback circuit to control the first side of the converter for adjusting energy transmitted to the converter (Fig. 3A main transformer) from the inputting terminal [Col 8 lines 6-20].

Regarding claim 13, Yu teaches, wherein the converter is a transformer (Fig. 3A main transformer).

Regarding claim 14, Yu teaches wherein the testing switch is switched between a conductive state and a disconnected state (Fig. 3A testing switches 450, 451 is switched between being ON and OFF which is the conductive state and a disconnected state respectively).

Claims 8-9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 9906143 (Yu) in view of US 2008/0231229 (Aradachi) further in view of US 2007/0040516 (Chen).

Regarding claim 8, Yu teaches further comprising a rectifier (Fig. 3A rectifier 303) and a bulk capacitor (Fig. 3A capacitor beside rectifier 303), the rectifier and the bulk capacitor are coupled to the first side of the converter (Fig. 3A main transformer) in series (Fig. 3A shows that the rectifier 303 and the capacitor are coupled to the first side of the main transformer ie. converter).
	However, Yu and Aradachi does not teach a surge protector coupled to the first side of the converter. 
However, Chen teaches a surge protector coupled to the first side of the converter (Fig. 7 RFI201 and filter 202 provides current protection for converter 200) [0103-0104].
	It would have been obvious to one with ordinary skill in the art to have a surge protector coupled to the first side of the converter in order to ensure that there is current protection for the converter and minimal effect of electromagnetic interferences.


Regarding claim 9, Yu teaches adapter according to claim 8.


However, Chen teaches wherein the rectifier is a diode bridge (Fig. 1) [0192].
	It would have been obvious to one with ordinary skill in the art to have the rectifier as a diode bridge since it is well known in the art to have the diode bridge rectifier.

Regarding claim 15, Yu teaches adapter (Fig. 3A).
	However, Yu does not teach an auxiliary power and further comprising a switching circuit, one terminal of the switching circuit is coupled to the second side of the converter electrically, another terminal of the switching circuit is coupled to the auxiliary power, the switching circuit detects the output at the second side of the converter for controlling the electrical discharge of the auxiliary power.
	However, Aradachi teaches an auxiliary power (Fig. 1 a power supply 40 ie. Auxiliary power); 
further comprising a switching circuit (Fig. 1 switching element 42), one terminal of the switching circuit is coupled to the second side of the converter electrically (Fig. 1 one terminal of the switching element 42 is electrically coupled to the second side of the converter 21), another terminal of the switching circuit is coupled to the auxiliary power (Fig. 1 another terminal of the switching element 42 ie. Switching circuit is coupled to the power supply 40 ie. Auxiliary power), the switching circuit detects the output at the second side of the converter for controlling the electrical discharge of the auxiliary power (input from the current detection unit 3  on the second side of the converter 21 which is fed into the switching circuit 42 through 41c) [0020, 0030].
.

Claims 16-21, 25-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9906143 (Yu) further in view of US 9,167,645 (Wu). 

Regarding claim 16, Yu teaches an adapter [Col 6 lines 65-66] (Fig. 2 adapter; Fig. 3 circuit diagram of power supply 201 ie. adapter), comprising:
an inputting terminal, receiving an inputting power (Fig. 3A AC input is received through the inputting terminal from AC source 200);
an outputting terminal, providing an outputting power to a load system (Fig. 3A system load 410 is powered from the output power through the outputting terminal); a converter (Fig. 3Amain transformer), having a first side (Fig. 3A AC input side of the transformer is the first side) and a second side (Fig. 3A side of the transformer connected to the load system electrically is the second side), the first side and the inputting terminal are coupled electrically (Fig. 3A AC input side of the transformer), the second side and the outputting terminal are coupled electrically (Fig. 3A side of the transformer connected to the load system electrically), the inputting power is converted by the converter (Fig. 3A main transformer) for providing the outputting power to the load system (Fig. 3A AC input power is converted by rectifier 303 and provided to the system load 410) [Col 7 lines 32-45]; a testing switch (Fig. 3A testing switches 450, 451), having a first terminal (Fig. 3A switches 450 and 451 have a first terminal electrically connected to the output of the rectifier 303) and a second terminal (Fig. 3 A testing switches 450 and 451 have a second 
MCU 407 and coupled to the second terminal of the testing switches 450 and 451) [Col 8 lines 27-33]; and
a first light indicator (Fig. 3A optocoupler 408a) [Col 9 lines 32-55];
wherein, when the first terminal and the second terminal of the testing switch are conducted (Fig. 3B STEP 364 test switches 450 and 451 are on ie. Conducted), the detecting circuit performs the disconnection of the load system (Fig. 3B MCU 407 opens the switch 400 disconnecting the system load 410) and detects a voltage range at the second side of the converter (Fig. 3A main transformer) for generating a detecting result, and the first indicator sends a message according to the detecting result [Col 9 lines 32-62];
wherein when the detecting result is that the voltage range at the second side of the converter is maintained in a predetermined range (optocoupler 408 feedback to control the PWM IC 312 to turn the LED brighter when the voltage is higher thereby indicating that the voltage is within a predetermined range as long as the LED is lit) [Col 9 lines 41-45], the first light indicator emits light with a first brightness level (the LED being lit is the first type of message) [Col 9 lines 41-45, Col 10 lines 1-17], and when the detecting result is that the voltage range at second side of the converter is out of the predetermined range, the first light indicator emits lights with second brightness level (when the voltage is zero ie. outside of the predetermined range the optocoupler 
	However, Yu does not explicitly teach the first light indicator emitting light with a first flicker frequency when the voltage is within a predetermined range and emits light with a second flicker frequency when the voltage is outside the predetermined range. 
	However, Wu teaches the first light indicator emitting light with a first color when the voltage is within a predetermined range and emits light with a second color when the voltage is outside the predetermined range [Col 6 lines 17-45] (Table 1). 
	It is obvious to one with ordinary skill in the art to have the light flicker frequency to indicate the voltage range in order to let the user know visually the status of the voltage being within the predetermined range thereby preventing overvoltage conditions. 

Regarding claim 17, Yu teaches wherein the testing switch and the load system are coupled to the second side of the converter (Fig. 3A main transformer) in parallel (Fig. 3A testing switches 450 and 451 and the system load 410 are coupled to the second side of the rectifier 303 in parallel as shown).

Regarding claim 18, Yu teaches further comprising a second indicator (Fig. 3A optocoupler 408b), coupled to the second side of the converter (Fig. 3A main transformer) electrically, the second indicator and the testing switch are coupled to the second side of the converter in parallel 

Regarding claim 19, Yu teaches wherein the detecting circuit (Fig. 3A Op-AMP 406 and the MCU 407 ie. Detecting circuit) comprising:
a load switching circuit (Fig. 3A Op amp 406), coupled to the second terminal of the testing switch electrically (Fig. 3A Op amp 406 coupled to the second terminal of the testing switches 450, 451); and
a voltage detecting circuit (Fig. 3A MCU 407), coupled to the load switching circuit electrically for detecting the voltage range at the second side of the converter (Fig. 3A main transformer) to generate the detecting result, and sends the detecting result to the first light indicator [Col 8 lines 5-40].

Regarding claim 20, Yu teaches wherein when the first terminal and the second terminal of the
testing switch are conducted, the load switching circuit performs the disconnection of the load
system, and the voltage detecting circuit detects the voltage range at the second side of the converter (Fig. 3A main transformer) for generating the detecting result [Col 8 lines 5-50].

Regarding claim 21, Yu teaches further comprising a load switcher (Fig. 3A Op Amp 406), coupled between the testing switch and the outputting terminal electrically (Fig. 3A Op Amp 406 controls the switch 400 is the load switches coupled between the testing switches 450, 451 and the outputting terminal electrically).




Regarding claim 25, Yu teaches further comprising a protector (Fig. 3A Rsense), coupled between the second side of the converter (Fig. 3A main transformer) and the testing switch electrically (Fig. 3A testing switches 450, 451), wherein the protector is an over-current protector (Fig. 3B MCU 407 measures the voltage drop based on the current changes on Rsense as explained in STEP 368) [Col 8 lines 24-40].

Regarding claim 26, Yu teaches further comprising a PWM controller (Fig. 3A PWM 312), one terminal of the PWM controller is coupled to the first side of the converter electrically (Fig. 3A main transformer has the PWM controller connected on the first side which is the side of the AC input from 200), the PWM controller detects energy variations of auxiliary winding at the first side of the converter to control the first side of the converter for adjusting energy transmitted to the converter from the inputting terminal [Col 8 lines 6-24].


Regarding claim 27, Yu teaches further comprising a PWM controller (Fig. 3A PWM 312) and a
feedback circuit (Fig. 3A SR IC 380), one terminal of the PWM controller is coupled to the first side of the converter (Fig. 3A main transformer first side is coupled to the PWM 312) electrically, another terminal of the PWM controller is coupled to the feedback circuit, the feedback circuit is coupled between the second side of the converter and the PWM controller electrically (Fig. 3 A SR IC 380 is coupled on the second side of the transformer and the PWM 

Regarding claim 28, Yu teaches, wherein the converter is a transformer (Fig. 3A main transformer).

Regarding claim 29, Yu teaches wherein the testing switch is switched between a conductive state and a disconnected state (Fig. 3A testing switches 450, 451 is switched between being ON and OFF which is the conductive state and a disconnected state respectively).

Claims 22-24 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over US 9906143 (Yu) in view of US 9,167,645 (Wu) further in view of US 2007/0040516 (Chen).

Regarding claim 22, Yu teaches wherein the detecting circuit further comprising an over current protector, coupled to the load switching circuit electrically [Col 8 lines 24-40].
However, Yu and Wu does not explicitly teach over temperature protector.
However, Chen teaches over temperature protector [0177].
It would have been obvious to one with ordinary skill in the art to have the over temperature protector in order to ensure that the temperature does not rise to the point where it would damage the circuit.


However, Yu and Wu does not teach a surge protector coupled to the first side of the converter. However, Chen teaches a surge protector coupled to the first side of the converter (Fig. 7 RFI201 and filter 202 provides current protection for converter 200) [0103-0104].
It would have been obvious to one with ordinary skill in the art to have a surge protector coupled to the first side of the converter in order to ensure that there is current protection for the converter and minimal effect of electromagnetic interferences.


Regarding claim 24, Yu teaches adapter according to claim 23.
However, Yu and Wu does not teach, wherein the rectifier is a diode bridge.
However, Chen teaches wherein the rectifier is a diode bridge (Fig. 1) [0192].
It would have been obvious to one with ordinary skill in the art to have the rectifier as a diode bridge since it is well known in the art to have the diode bridge rectifier.

Regarding claim 30, Yu teaches adapter (Fig. 3A).
However, Yu and Wu does not teach an auxiliary power and further comprising a switching circuit, one terminal of the switching circuit is coupled to the second side of the converter electrically, another terminal of the switching circuit is coupled to the auxiliary power, 
However, Chen teaches an auxiliary power (Fig. 7 active startup circuit 208 ie. Auxiliary power); further comprising a switching circuit (Fig. 7 dimmer 205 is a switching circuit), one terminal of the switching circuit is coupled to the second side of the converter electrically (Fig. 7 one terminal of the dimmer 205 is coupled to the second side of the converter 203), another terminal of the switching circuit is coupled to the auxiliary power (Fig. 7 another terminal of the dimmer 205 ie. Switching circuit is coupled to the active startup circuit 208 ie. Auxiliary power), the switching circuit detects the output at the second side of the converter for controlling the electrical discharge of the auxiliary power [0102-0103].
It would have been obvious to one with ordinary skill in the art to have a switching circuit coupled to an auxiliary power supply in order to ensure uninterruptible power supply to the load.

Response to Arguments
Newly submitted claims 31-47 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claim 31 and subsequent dependent claims pertain on the claim limitation “a sound indicator” which pertains to a different embodiment as indicated in the specification of the application in paragraph [0033]. Accordingly, claims 31-47 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SWARNA N CHOWDHURI whose telephone number is (571)431-0696.  The examiner can normally be reached on Mon-Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SWARNA N. CHOWDHURI
Examiner
Art Unit 2836



/S.N.C/            Examiner, Art Unit 2836                                                                                                                                                                                            /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836